CONSULTING AGREEMENT

 

 

This agreement (the “Agreement”) dated this 17th day of April, 2018
retroactively applicable to the beginning of the work period which started
January 1, 2017.

 

BETWEEN

 

Greenway Innovative Energy

1521 N. Cooper St. Suite #207

Arlington, TX 76011

(the “Client”)

 

AND

 

Peter J. Hauser

1208 Shady Creek Road

Marriotsville, MD 21104

(the “Consultant”)

 

This Agreement states the terms and conditions that govern the contractual
agreement between Greenway Innovative Energy and the Consultant who agrees to be
bound by this Agreement.

 

WHEREAS, the Consultant offers consulting services in the fields of:

 

Public Relations

 

Document Preparation

 

Document Editing and Updating

 

Presentations: Preparation and Delivery to Customers

 

Photography

 

Consultant Coordination with Greenway and with each other

 

General Advisory Services

 

Operations: General Assistance and Specific Task Assignments

 

Technical Document Review and Assistance to Technical staff

 

NOW, THEREFORE, in consideration of the mutual covenants and promises made by
the parties hereto, the Consultant and the Client (individually, each a “Party”
and collectively, the “Parties”) covenant and agree as follows:

 

TERMS OF THE AGREEMENT

 

TERM

 

The term of this agreement will begin on the date of this agreement and will
remain in force indefinitely until “Termination” as provided in this Agreement.

 

TERMINATION

 

In the event that either party wishes to terminate this Agreement, that Party
will be required to provide ten days written notice to the other Party.

 

INDEMNIFICATION

 

The Client agrees to indemnify, defend, and protect the Consultant from and
against all lawsuits and costs of every kind pertaining to the Client’s business
including reasonable legal fees due to any act or failure to act by the Client
based upon the Consulting Services.

 

LAW OF THE STATE OF TEXAS

 

This Consulting Agreement and the interpretation of its terms shall be governed
by and construed in accordance with the laws of the State of Texas and subject
to the exclusive jurisdiction of the federal and state courts located in Tarrant
County, Texas.

 

INTELLECTUAL PROPERTY

 

The Parties acknowledge and agree that the Client will hold all intellectual
property right in any work product resulting from the Consulting Services
including, but not limited to, copyright and trademark rights. The Consultant
agrees not to claim any such ownership in such work product’s intellectual
property at any time prior to or after the completion and delivery of such work
product to the Client.

 

EXPENSES

 

The Consultant will be reimbursed from time to time for reasonable and necessary
expenses incurred by the Consultant in connection with providing these services
includes reasonable travel and living expenses.

 

Late payments will be subject to 2% interest per month.

 

COMPENSATION

 

The Consultant will be compensated at a reduced rate of $40.00 per hour (the
“Compensation”). All monetary amounts in the contract shall be in US Dollars.

 

CHANGES

 

All Changes to this contract shall be in writing.

 

INDEPENDENT CONTRACTOR

 

In providing the Services under this contract, it is expressly agreed that the
Consultant is acting as an independent contractor and not as an employee. The
Client and Consultant agree that this Agreement does not create a partnership or
joint venture between them and is exclusively a contract for service. The client
is not required to pay, or make any contribution to, any social security, local,
state, or federal taxes, unemployment compensation, worker’s compensation,
insurance premium, profit-sharing, pension, or any other employee benefit for
the consultant during the Term. The Consultant is responsible for paying, and
complying with reporting requirements for, all local, state, and federal taxes
relating to payments made to the Consultant under this Agreement.

 

IN WITNESS WHEREOF, each of the Parties has executed this Consulting Agreement,
both Parties by its duly authorized officer, as of the day and year set forth
below

 

 

 

 



CONSULTANT   /s/ Peter J. Hauser   Peter J. Hauser       Date   4/18/2018  

 

CLIENT   /s/ Raymond Wright   Raymond Wright       Date   4/19/2018  

 